People v Rideout (2022 NY Slip Op 03674)





People v Rideout


2022 NY Slip Op 03674


Decided on June 3, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2022

PRESENT: WHALEN, P.J., SMITH, LINDLEY, CURRAN, AND WINSLOW, JJ. (Filed June 3, 2022.) 


MOTION NO. (998/19) KA 17-02096.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vLAURA RIDEOUT, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.